FILED
CHARLOTTE, NC

 

Nov 24 2019
IN THE UNITED STATES DISTRICT COURT, US DISTRICT COURT C
TERN DISTRICT OF N
FOR THE WESTERN DISTRICT OF NORTH CAROLS
STATESVILLE DIVISION
UNITED STATES OF AMERICA ) DOCKET NO, 5:19-cr-79-KDB
)
v. ) CONSENT ORDER AND
) JUDGMENT OF FORFEITURE
BELDEN HADLEY WATSON ) PENDING RULE 32.2(c)(2)

 

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or
other legal interest in the property, IT IS HEREBY ORDERED THAT:

1, The following property is forfeited to the United States pursuant to 21 U.S.C. §
853 provided, however, that forfeiture of specific assets is subject to any and all third party
petitions under 21 U.S.C. § 853(n), pending final adjudication herein:

One Ruger .38 special revolver, one Russian-made 7.62 caliber rifle, and
ammunition seized on September 10, 2019, during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written
notice of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45. .

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

 
The parties stipulate and agree that the aforementioned asset(s) constitute property
derived from or traceable to proceeds of Defendant’s crime(s) herein or property used in any
manner to facilitate the commission of such offense(s) and are therefore subject to forfeiture
pursuant to 21 U.S.C. § 853. The Defendant hereby waives the requirements of Fed. R. Crim. P.
32.2 and 43(a) regarding notice of the forfeiture in the charging instrument, announcement of the
forfeiture at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If
the Defendant has previously submitted a claim in response to an administrative forfeiture
proceeding regarding any of this property, Defendant hereby withdraws that claim. If Defendant
has not previously submitted such a claim, Defendant hereby waives all right to do so. As to any
firearms listed above and/or in the charging instrument, Defendant consents to destruction by
federal, state, or local law enforcement authorities upon such legal process as they, in their sole
discretion deem to legally sufficient, and waives any and all right to further notice of such
process or such destruction.

 

R. ANDREW MURRAY

 

 

 

UNITED STATES ATTORNEY
STEVEN R. KAUFMAN “BELDEN HADLEY WATSON
Assistant United States Attorney Defendant
Gen ANDERSON FAGG, (R.JESQ.
Attorney for Defendant

Signed this the 21* day of November 2019.

 
   

AVID C. KEESLER
UNITED STATES MAGISTRATE JUDGE

 
